In an action to recover damages for personal injuries and loss of services claimed to have been sustained by reason of the bite of a dog in the store of defendant Kent Stores, Inc., plaintiffs appeal from a judgment dismissing their complaint at the end of plaintiffs’ case. Judgment unanimously affirmed, with costs. The evidence would not warrant a finding by a jury that there was a violation by respondent of section 17 of the Sanitary Code of the City of New York, or that the dog was vicious or that respondent had notice of any vicious tendencies and, therefore, failed in its duty to use reasonable care to maintain its store reasonably safe for its customers. Present — Carswell, Acting P. J., Johnston, Adel, Sneed and MaeCrate, JJ.